State of New York                                             MEMORANDUM
Court of Appeals                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 5
 Daniel Collazo, et al.,
         Appellants,
      v.
 Netherland Property Assets LLC et al.,
         Respondents.




 Ronald S. Languedoc, for appellants.
 Adrienne B. Koch, for respondents.
 Legal Services NYC et al.; Rent Stabilization Association of NYC, Inc., et al.; Brooklyn
 Bar Association Volunteer Lawyers Project, et al.; New York State Division of Housing
 and Community Renewal et al.; and Lawrence Chaifetz, et al., amici curiae.




 MEMORANDUM:

       The order of the Appellate Division should be modified, without costs, in

 accordance with this memorandum and as so modified affirmed.


                                           -1-
                                           -2-                                        No. 5

       Plaintiffs are 30 current or former tenants of 18 apartments in a building currently

owned and operated by defendants. The building is subject to the Rent Stabilization Law.

From 1990-2016, defendants and their predecessors received J-51 tax benefits pursuant to

Administrative Code of City of NY § 11–24. Nevertheless, 15 of the apartments at issue

were registered as permanently exempt, high rent vacancies—i.e., were deregulated—

during that time period (see Rent Stabilization Law of 1969 [Administrative Code of City

of NY] former § 26–504.2 [a]). Following guidance issued by the New York State Division

of Housing and Community Renewal (DHCR) in 2016, defendants reregistered the 15

apartments as rent stabilized.

       Plaintiffs commenced this action in 2016, seeking a declaration that their apartments

are subject to rent stabilization laws, and recovery for overcharges, treble damages and

attorney’s fees, as well as damages pursuant to General Business Law § 349. Plaintiffs

averred that, following the issuance of this Court’s decision in Roberts v Tishman Speyer

Props., L.P. (13 NY3d 270 [2009]), defendants knew, or reasonably should have known,

that high rent vacancy deregulation was not available with respect to apartments in

buildings for which a landlord was receiving J-51 benefits. Plaintiffs also alleged that

defendants violated General Business Law § 349 by engaging in deceptive, consumer-

oriented acts—namely, representing to the public at large that the apartments in question

were exempt from rent regulation.

       In lieu of answering, defendants moved to dismiss the complaint. They sought

dismissal of the General Business Law cause of action for failure to state a claim upon

which relief could be granted, and dismissal of the remaining claims on the ground that

                                           -2-
                                            -3-                                        No. 5

DHCR had primary jurisdiction over those claims and they should be reviewed in that

forum. Supreme Court granted defendants’ motion, and the Appellate Division affirmed

(155 AD3d 538 [1st Dept 2017]). This Court thereafter granted plaintiffs leave to appeal

(31 NY3d 910 [2018]).

       Initially, we reject defendants’ arguments regarding the inapplicability to the

primary jurisdiction issue raised on this appeal of the provisions of the Housing Stability

and Tenant Protection Act of 2019 (HSTPA), that relate to the enforcement of certain

claims and state that “[t]he courts and [DHCR] shall have concurrent jurisdiction, subject

to the tenant’s choice of forum” (L 2019, ch 36, Part F, §§ 1, 3). Here, plaintiffs’ choice

of forum controls and these claims should be adjudicated in Supreme Court.

       Turning to plaintiff’s General Business Law claim, section 349 prohibits “deceptive

acts or practices in the conduct of any business, trade or commerce or in the furnishing of

any service in this state” (General Business Law § 349 [a]). We have held that this statute

“cannot fairly be understood to mean that everyone who acts unlawfully, and does not

admit the transgression, is being ‘deceptive’” within the meaning of section 349

(Schlessinger v Valspar Corp., 21 NY3d 166, 172 [2013]). For purposes of this appeal, we

assume without deciding that a claim may lie under General Business Law § 349 based

upon a landlord’s alleged misrepresentation to the public that an apartment was exempt

from rent regulation following deregulation in violation of the Rent Stabilization Law.

Here, however, plaintiffs alleged only that defendants failed to admit that they violated the

Rent Stabilization Law in deregulating plaintiffs’ apartments—three of which were, in fact,

never deregulated—rather than any affirmative conduct that would tend to deceive

                                            -3-
                                          -4-                                      No. 5

consumers. Inasmuch as plaintiffs failed to allege more than “bare legal conclusions”

(Connaughton v Chipotle Mexican Grill, Inc., 29 NY3d 137, 141 [2017] [internal quotation

marks and citation omitted]) regarding the existence of consumer-oriented, deceptive acts

(see generally Oswego Laborers’ Local 214 Pension Fund v Marine Midland Bank, 85

NY2d 20, 24–25 [1995]), their General Business Law claim was properly dismissed.




                                          -4-
Collazo v Netherland Property Assets LLC
No. 5




RIVERA, J. (dissenting in part):

      I agree with the majority that under the Housing Stability and Tenant Protection Act

of 2019 (L 2019, ch 36, Part F, §§ 1, 3), which applies here, “plaintiffs’ choice of forum

controls,” meaning their claims must be adjudicated in Supreme Court (majority op at 3).

However, I part ways with the majority’s consideration of plaintiffs’ claim under section

349 of the General Business Law (“GBL”).

                                          -1-
                                           -2-                                       No. 5

       To state a claim under GBL § 349 a plaintiff must allege that the defendant engaged

in consumer-oriented conduct that is materially misleading and that caused the plaintiff to

suffer injury (City of New York v Smokes-Spirits.Com, Inc., 12 NY3d 616, 621 [2009]).

The courts below dismissed plaintiffs’ complaint based on their erroneous understanding

that conduct between a landlord and tenant is inherently “private” rather than consumer-

oriented in nature (2017 NY Slip Op 31709[U], *3 [Sup Ct, NY County 2017], affd 155

AD3d 538 [1st Dept 2017], citing Aguaiza v Vantage Props., LLC, 69 AD3d 422, 423 [1st

Dept 2010]). We have never endorsed such a per se rule—as to the real estate industry or

any other. Indeed, the blanket approach espoused below is contrary to GBL § 349 and not

supported by our caselaw.

       In the landlord-tenant context, as elsewhere, a party may assert a claim under GBL

§ 349 based upon a landlord’s alleged consumer-oriented misrepresentations. As we

confirmed in Schlessinger v Valspar Corp. (21 NY3d 166 [2013]), GBL § 349 does not

apply to every improper action, but only to “conduct that tends to deceive consumers” (id.

at 172). In a proper case, nothing prevents a plaintiff from asserting a claim based on a

misrepresentation that an apartment was exempt from rent regulation following

deregulation in violation of the Rent Stabilization Law: section 349 contemplates that a

cause of action under that section may overlap with other statutory prohibitions and

remedies (see GBL § 349 [g] [“This section shall apply to all deceptive acts or practices

declared to be unlawful, whether or not subject to any other law of this state”]; Riordan v

Nationwide Mut. Fire Ins. Co., 977 F2d 47, 52 [2d Cir 1992]).



                                           -2-
                                           -3-                                   No. 5

         I see no need to go further. In my view, whether plaintiffs’ complaint alleges

consumer-oriented deception within the scope of GBL § 349 under our established liberal

pleading standards should be decided by Supreme Court in the first instance (see Leon v

Martinez, 84 NY2d 83, 87-88 [1994]; cf. Matter of Red Hook/Gowanus Chamber of

Commerce v New York City Bd. of Stds. & Appeals, 5 NY3d 452, 461-462 [2005]).



*    *       *    *    *    *     *    *    *     *    *    *    *     *    *    *    *

Order modified, without costs, in accordance with the memorandum herein and, as so
modified, affirmed. Chief Judge DiFiore and Judges Stein, Fahey, Garcia, Wilson and
Feinman concur. Judge Rivera dissents in part in an opinion.




                                           -3-